DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 35 U.S.C. 101 and/or 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada et al. U.S. PGPub 2015/0308708 and Bodkin et al. U.S. Patent 10,177,930.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. PGPub 2015/0308708 in view of Bodkin et al. U.S. Patent 10,177,930.
Regarding claims 1, 9 and 17, Harada discloses an application for use in a building management system comprising building equipment configured to serve a space in a building or campus, wherein a user device (e.g. Fig. 1-4, #100) is configured to display a user interface for monitoring and controlling building equipment and the space (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15), the application comprising instructions stored on computer readable storage media that when executed by a processor cause the processor to: generate a user interface view including a portion displaying alternate equipment control algorithm selections (e.g. eco mode, normal mode and powerful mode) for a unit of building equipment based on one or more efficiency objectives (e.g. monetary and cost) (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15); receive a command from a user via the user interface to change a control algorithm controlling building equipment, where in the command is based on a selection by the user of an alternate control algorithm (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15); transmit the command from the user to change the control algorithm controlling building equipment (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15); and receive a command from a user to process a transaction related to the command from the user to change the control algorithm controlling building equipment (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Harada does not explicitly disclose downloading alternate control algorithms from an algorithms database.
 	Bodkin discloses a selection by a user of an alternate control algorithm displayed via the user interface but not currently installed on the building management system (e.g. col. 4, lines 9-16; col. 12, lines 27-34 and 52-61; Fig. 1) and transmitting the command from the user to change the control algorithm controlling building equipment, the command causing the building management system to download the alternate control algorithm from an algorithms database and install the alternate control algorithm on the building management system (e.g. col. 4, lines 9-16; col. 12, lines 27-34 and 52-61; Fig. 1).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement alternative control algorithms for the building management system. One of ordinary skill in the art would have been motivated to do this in order to efficiently meet user preferences of different users.
 	Therefore, it would have been obvious to modify Harada and Bodkin to obtain the invention as specified in claims 1-20.

	Regarding claims 2, 11 and 20, Harada discloses the application of claim 1, wherein the user interface further includes a portion displaying one or more attributes of the equipment control algorithm selections, wherein the one or more attributes include an algorithm name, an algorithm description, a cost to implement a change to the control algorithm controlling building equipment, or a rating of the control algorithm (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 3, Harada discloses the application of claim 1, wherein the application is further configured to: determine a range of efficient operational performance (e.g. smaller than monetary amount) of a building equipment unit (e.g. pg. 4-5, ¶89 and 92); determine whether a current operational performance parameter of a building equipment unit is within or not within the range of efficient operational performance (e.g. pg. 4-5, ¶89 and 92); generate a user notification (e.g. notify user of suitable operating mode) that the current operational performance parameter of the building equipment unit is inside or outside the range of efficient operational performance (e.g. pg. 4-5, ¶89 and 92). 
 	Regarding claim 4, Harada discloses the application of claim 1, wherein the application is communicably connected to a transaction processing service, wherein the transaction processing service processes the transaction related the command from the user to change the control algorithm controlling building equipment (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claims 5 and 18, Harada discloses the application of claim 1, wherein building equipment comprises heating, ventilation, and air conditioning (HVAC) devices (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 6, Harada discloses the application of claim 1, wherein a space in a building or campus comprises one of a room, multiple rooms, a floor level, a building, or multiple buildings (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 8, Harada discloses the building equipment system of claim 7, wherein the user interface is configured to receive and analyze building equipment performance data for efficiency improvements related to a change of a control algorithm controlling building equipment unit (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 9, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to determine whether each parameter of a plurality of equipment current performance parameters (e.g. monetary and time efficiency) is inside or outside a range of efficiency parameters of an efficiency model (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 10, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to generate one or more user device notifications (e.g. notifying user of suitable operating modes) based on a determination of whether one of more current performance parameters of a unit of equipment is inside or outside a range of efficiency parameters (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 12, Harada discloses the building equipment system of claim 7, wherein the transaction related to the command from the user is a purchase transaction (e.g. electricity purchase)  (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 13, Harada discloses the building equipment system of claim 7, wherein the user device comprises one of a workstation, a desktop, a laptop, a tablet, and a mobile device (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 14, Harada discloses the building equipment system of claim 7, wherein the user interface is configured to present a menu to the user comprising one of more of a list of alternate equipment control algorithms, a ranking of alternate equipment control algorithms (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 15, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to receive one or more configuration inputs from an administrative user, the inputs comprising at least one of: a depiction of a unit of equipment; a relationship between at least two building system components; an equipment data set; and an equipment control scheme (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 16, Harada discloses the building equipment system of claim 15, wherein the one or more inputs from the administrative user relate to the generation of a plurality of user views, the plurality of user views being configurable by the administrative user (e.g. Fig. 15). 
 	Regarding claim 17, Harada discloses the building equipment system of claim 15, wherein the user interface may be configured to generate a user interface comprising a means to display one or more transaction selections to a user and accept a user command to execute a transaction (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 2, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116